DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Seidman on May 26, 2021.

The application has been amended as follows: 
1.	In part a), delete the word “and” after “SEQ ID NO: 7” and insert “, or”.  In part b), insert a comma after “SEQ ID NO: 7”.
9.	In part a), delete the word “and” after “SEQ ID NO: 7” and insert “, or”.  In part b), insert a comma after “SEQ ID NO: 7”.
10.	In part a), insert a comma after “SEQ ID NO: 7”. In part b), insert a comma after “SEQ ID NO: 7”.
12.	An isolated clonal strain produced by: 

testing clones for greater anti-tumorigenicity or reduced toxicity compared to GLV-1h68; 
selecting a clone from the propagated cell or culture that has greater anti-tumorigenicity or reduced toxicity or both compared to GLV-1h68, wherein GLV-1h68 has the sequence of nucleotides set forth in SEQ ID NO: 9; and 
isolating the selected clone.
20.	Insert the word “and” after the phrase “a bioluminescent protein,”.
25.	In part a), insert a comma after “SEQ ID NO: 7”. In part b), insert a comma after “SEQ ID NO: 7”.
36.	A method of detecting a tumor or metastasis in a subject, comprising: 
administering [[a]] to the subject the clonal strain of claim 19; and 
detecting the detectable protein or a protein that induces a detectable signal, whereby detection indicates the presence of the tumor or metastasis in the subject.
47.	An LIVP preparation produced by: 
propagating the cell or cell culture of claim 11; 
testing clones for greater anti-tumorigenicity or reduced toxicity compared to GLV-1h68; and 

48.	An isolated clonal strain produced by: 
propagating the cell or cell culture of claim 27; 
testing clones for greater anti-tumorigenicity or reduced toxicity compared to GLV-1h68; and 
selecting a clone that has one or both of greater anti-tumorigenicity and reduced toxicity compared to GLV-1h68, wherein GLV-1h68 has the sequence of nucleotides set forth in SEQ ID NO:9.
49.	An LIVP preparation produced by: 
propagating the cell or cell culture of claim 27; 
testing clones for greater anti-tumorigenicity or reduced toxicity compared to GLV-1h68; and 
selecting a clone that has one or both of greater anti-tumorigenicity and reduced toxicity compared to GLV-1h68, wherein GLV-1h68 has the sequence of nucleotides set forth in SEQ ID NO:9.
57.	Delete the word “or” after the phrase “interleukin-24,” and insert “and”.
66.	Cancel

69.	In part a), insert a comma after “SEQ ID NO: 7”. In part b), insert a comma after “SEQ ID NO: 7”.
71.	In part a), delete the word “and” after “SEQ ID NO: 7” and insert “, or”. In part b), insert a comma after “SEQ ID NO: 7”.

Rejoinder
Claims 1, 4-7, 9-28, 47-50, 54-61, 64-65, 67-69, 71-77, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-40, 51-53, and 62, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 9, 2014 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648